Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 1 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 2 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 3 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 4 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 5 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 6 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 7 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 8 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 9 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 10 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 11 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 12 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 13 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 14 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 15 of 16
Case 19-30757   Doc 38-4    Filed 01/28/20 Entered 01/28/20 14:56:58   Desc
                           Mortgage Page 16 of 16
